DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grigg et al., US 2016/0156609 A1.
As to claim 12, Grigg discloses a method of operating a storage device, the storage device including a nonvolatile memory device and a memory controller for controlling the nonvolatile memory device, the method comprising:  in response to an authentication request for the storage device that is input from an external host ([0043]-[0044] where the mobile device is seen as controlled by processor that is a host external to the network service desired, and the request being for the storage device of the mobile device since it is requesting the service), generating first position information indicating a first geographical position of the storage device when the authentication request is input ([0044] determining the mobile device location using it’s internal GPS); and processing the authentication request depending on whether the first position information matches second position information included in registered user information ([0045]-[0046], compares the current location to locations recorded having various authentication requirements, and adjusts the authentication procedure accordingly), the registered user information having been stored before the authentication request is input (the registered user information seen as information indicating “certain geographical areas will be predetermined as requiring” increased, or decreased, authentication requirements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., US 2016/0156609 A1, in view of Cohen et al., US 11,132,425 B1.
As to claims 13, 14, Grigg does not disclose encrypting to location information, or the consequently required decrypting of the  user information, as recited.  However, encryption and decryption of location data was widely known and used in the art, since it was widely known that such information might be sensitive.  Cohen describes such a system, where location information is encrypted, [0030], [0037] where clearly an artisan would have recognized this teaching could be applicable to any such location data, such as data to be stored and compared.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to encrypt/decrypt the location as recited, because it was known to do so because such information could be sensitive.
As to claim 15, Grigg discloses obtaining user ID and password as recited, see [0045] describing various authentication scenarios such as matching with a location that requires password matching.
As to claims 16 and 17, in Grigg [0045]-[0046] it is clear that entry of proper password or not is acknowledged to the host as recited, at least in the form of access or denial to the service.
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2014/0157381	Authentication using automatic location check for second factor.
2013/0055370	Security for future log on location.
8,869,305	Password protection policy based on device location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        June 17, 2022